DETAILED ACTION
Claim 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
The instant application is a continuation of U.S. Patent Application No. 16/906,724 which is now issued as U.S. Patent No. 11,182,225 B2 issued on 11/23/2021. Both this patent number and the issue date must be disclosed in the first paragraph of the specification and/or the Application Data Sheet.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.
The use of the terms BLUETOOTH (paragraph [0053]), ZIGBEE (paragraph [0053]), and JAVASCRIPT (paragraph [0068]), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an event platform” in claims 1, 8, and 15c.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, and 13 of prior U.S. Patent No. 11,182,225 B1. This is a statutory double patenting rejection.

Non-Statutory Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,182,225 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method disclosed in claims 1-6, the system disclosed in claims 7-12, and the medium disclosed in claims 13-17 of U.S. Patent No. 11,182,225 B1 anticipates the method disclosed in claims 1-5, 8; the system disclosed in claims 8-12, 14; and the medium disclosed in claims 15-18, 20 of the instant application, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively less" in claim 4 is a relative term which renders the claim indefinite.  The term "relatively less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, neither the claim nor the specification describe how to ascertain a published event is “relatively less” matured.
For the following analysis, the Examiner will consider any type of event that has not yet matured as being “relatively less” matured.
Claim 5 recites the limitation “publishing the validation score on a website” in line 2. However, this is a repeat of the same limitation in claim 1 and it is not clear if this limitation is referring to publishing the validation score on the same website as claim 1, or if it is referring to publishing the score on a different website.
For the following analysis, the Examiner will consider the limitation “publishing the validation score on a website” as referring to publishing the score on the same website as recited in claim 1.
The term "relatively less" in claim 11 is a relative term which renders the claim indefinite.  The term "relatively less" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, neither the claim nor the specification describe how to ascertain a published event is “relatively less” matured.
For the following analysis, the Examiner will consider any type of event that has not yet matured as being “relatively less” matured.
Claim 12 recites the limitation “publish the validation score on a website” in line 2. However, this is a repeat of the same limitation in claim 8 and it is not clear if this limitation is referring to publishing the validation score on the same website as recited in claim 8, or if it is referring to publishing the score on a different website.
For the following analysis, the Examiner will consider the limitation “publish the validation score on a website” as referring to publishing the score on the same website as recited in claim 8.
Claim 18 recites the limitation “publishing the validation score on a website” in line 3. However, this is a repeat of the same limitation in claim 15 and it is not clear if this limitation is referring to publishing the validation score on the same website as recited in claim 15, or if it is referring to publishing the score on a different website.
For the following analysis, the Examiner will consider the limitation “publishing the validation score on a website” as referring to publishing the score on the same website as recited in claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boller et al. (US 2014/0068629 A1; from IDS filed on 01/21/2022; hereinafter Boller) in view of Jeon (US 2018/0189669 A1; from IDS filed on 01/21/2022).

With respect to claim 1, Boller teaches: A method for generation and management of cloud service provider events (see e.g. Boller, paragraph 23: “multiple servers, parts of one or more cloud-based networks”; paragraph 24: “components and/or systems can then be monitored by the solution manager server 141 to identify alert and event messages”; and Fig. 1A) by utilizing one or more processors and one or more memories (see e.g. Boller, paragraph 27: “a processor 143, a memory 156”; and Fig. 1A), the method comprising: 
defining, by a service provider computing device (see e.g. Boller, paragraph 65: “housekeeping module 352”; Fig. 4), a maturity level of an event (see e.g. Boller, paragraph 65: “the age of the first entry Tfirst in the queue is determined. If Tfirst is older than a certain age (i.e., if Tfirst > Tmax, where Tmax is the maximum allowed age of an entry)”; and paragraph 64: “each event to be placed into the queue”); 
publishing an event schema (see e.g. Boller, Fig. 4: “Central Rules 452”; and paragraph 69: “alert rules associated with each event. The centrally configured rules 452 (possibly defined at an integration directory or central configuration system)”) associated with the maturity level of the event (see e.g. Boller, paragraph 69: “evaluates the alert rules… Depending on the result of the evaluation, events will be put into the monitoring data store 432 and its respective sub-queues 436, 440”; and paragraph 65: “save the already evaluated results as much as possible. For instance, after a chunk of size N is complete, the age of the first entry Tfirst in the queue is determined. If Tfirst is older than a certain age (i.e., if Tfirst > Tmax, where Tmax is the maximum allowed age of an entry), then the content of the queue can be read and aggregated for each consumer into one or several aggregated alert messages or events”); 
transmitting the event to an event platform (see e.g. Boller, Fig. 4: “404”; paragraph 69: “the messages sent and received at the PI component 404 and raises the alert-related events”) that is configured to provide infrastructure for event production and consumption (see e.g. Boller, paragraph 69: “events will be put into the monitoring data store 432 and its respective sub-queues 436, 440 for all registered consumers 444, 448. There, the event can be converted to a consumer-specific format and enriched with other data 424, as is suitable. From the monitoring data store 432, the consumers 444, 448 can read and/or retrieve their data”); 
consuming, by a consumer computing device (see e.g. Boller, Fig. 4: “Consumer 444-448”), the published event from the event platform (see e.g. Boller, paragraph 69: “From the monitoring data store 432, the consumers 444, 448 can read and/or retrieve their data”; and Fig. 4).
Boller does not explicitly disclose validating the events.
However, Jeon teaches:
validating the event based on the event schema (see e.g. Jeon, paragraph 39: “event prediction module 230 may validate events from the set of candidate events to determine which of these candidate events is predicted to occur… The event prediction module 230 may use machine learned models, individual classifiers, and/or multi-class classifiers to validate a predicted event type for an event, based on data about the event extracted by the feature extraction module 215”); 
calculating a validation score for the event upon validation of the event (see e.g. Jeon, paragraph 40: “event intensity scores are determined for validated events (e.g., events that receive above a threshold likelihood value for being a type of event”); 
publishing the validation score on a website (see e.g. Jeon, paragraph 63: “Interventions may include expanding 520 or contracting a geofence, for example, such that drop off areas can change… as a function of the event intensity, as determined by event intensity score values (e.g., drop off and/or pickup areas might be a further distance from a venue depending on the number of people in an area)”; paragraph 62; and Fig. 5); and 
Boller and Jeon are analogous art because they are in the same field of endeavor: generation and management of events within a client-server paradigm. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Boller with the teachings of Jeon. The motivation/suggestion would be to improve the reliability of the event analysis performed by Boller’s system (see e.g. Jeon, paragraph 3).

With respect to claim 2, Boller as modified teaches: The method according to claim 1, further comprising: 
receiving, by the consumer computing device, information about availability and lifecycle state of event types (see e.g. Boller, paragraph 22: “Consumer systems (in some instances, e.g., solution manager server 141) can register with the integration directory 190 for particular alert rules 196 of interest, Once registered, the consumer systems can receive information on which PI components the alert rules affect, so that the consumer systems can listen to or follow the particular PI components for retrieving messages and alerts generated at those particular components”; paragraph 92: “particular housekeeping rules, as well as the dynamic status of the respective queue. Example rules are described above, in relation to FIG. 3”; and Fig. 3: “360”).
Boller does not but Jeon teaches:
publishing a list of available service providers in a cloud event catalog that is provided by an event platform computing device (see e.g. Jeon, paragraph 46: “The matching module 245 selects providers to service the trip requests of riders”), the cloud event catalog describing each service provider's event via the service provider's event schemas (see e.g. Jeon, paragraph 20: “a trip request may include one or more of user identification information, the number of passengers for the trip, a requested type of the provider (e.g., a vehicle type or service option identifier), the pickup location (e.g., a user-specified location, or a current location of the rider device 100), and/or the destination for the trip”; and paragraph 46: “The matching module 245 receives a trip request from a rider and determines a set of candidate providers that are online, open (e.g., are available to transport a rider), and near the requested pickup location for the rider. The matching module 245 selects a provider from the set of candidate providers and transmits an assignment request to the selected provider”); and 
Boller and Jeon are analogous art because they are in the same field of endeavor: generation and management of events within a client-server paradigm. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Boller with the teachings of Jeon. The motivation/suggestion would be to improve how the consumer-provider requirements are satisfied.

With respect to claim 3, Boller as modified teaches: The method according to claim 2, further comprising: 
Boller does not but Jeon teaches:
calculating the validation score for each event type by utilizing the cloud event catalog (see e.g. Jeon, paragraph 41: “The event prediction module 230 determines values for event intensity scores by leveraging supervised machine learning models. The event prediction model is trained to predict event intensity score values using both historical and real-time event features in conjunction with previously observed event intensity scores”).
Boller and Jeon are analogous art because they are in the same field of endeavor: generation and management of events within a client-server paradigm. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Boller with the teachings of Jeon. The motivation/suggestion would be to improve the reliability of the event analysis performed by Boller’s system (see e.g. Jeon, paragraph 3).

With respect to claim 4, Boller as modified teaches: The method according to claim 1, wherein the published event is relatively less matured (see e.g. Boller, paragraph 65: “Tfirst > Tmax, where Tmax is the maximum allowed age of an entry”) and includes a new functionality (see e.g. Boller, paragraph 65: “events if those events have not been processed by a potential consumer”), the method further comprising:
executing gradual maturation of the event or data contract in parallel to supported functionality provided by the service provider computing device (see e.g. Boller, paragraph 65: “housekeeping module 352 may be used to save the already evaluated results as much as possible. For instance, after a chunk of size N is complete, the age of the first entry Tfirst  in the queue is determined. If Tfirst  is older than a certain age (i.e., if Tfirst > Tmax, where Tmax is the maximum allowed age of an entry), then the content of the queue can be read and aggregated for each consumer into one or several aggregated alert messages or events, which can combine at least a subset of the information stored in the to-be aggregated entries of the respective queue”), wherein the data contract is granular and applied to the event or a subset of an attribute of the event (see e.g. Boller, paragraph 69: “evaluates the alert rules associated with each event”).

With respect to claim 5, Boller as modified teaches: The method according to claim 1, further comprising: 
accessing the website by the service provider computing device for the event publication (see e.g. Boller, paragraph 24: “the solution manager server 141 may comprise a web server or be communicably coupled with a web server, where the central monitoring application 145 represents a web-based (or web-accessible) application accessed and executed on one or more of the associated clients 165 to perform the programmed tasks or operations of the central monitoring application 145”; paragraph 69: “the messages sent and received at the PI component 404 and raises the alert-related events”); and 
accessing the website by the consumer computing device for the event consumption (see e.g. Boller, paragraph 24: “the solution manager server 141 may comprise a web server or be communicably coupled with a web server, where the central monitoring application 145 represents a web-based (or web-accessible) application accessed and executed on one or more of the associated clients 165 to perform the programmed tasks or operations of the central monitoring application 145”; paragraph 69: “From the monitoring data store 432, the consumers 444, 448 can read and/or retrieve their data”).
Boller does not but Jeon teaches:
publishing the validation score on a website (see e.g. Jeon, paragraph 63: “Interventions may include expanding 520 or contracting a geofence, for example, such that drop off areas can change… as a function of the event intensity, as determined by event intensity score values (e.g., drop off and/or pickup areas might be a further distance from a venue depending on the number of people in an area)”; paragraph 62; and Fig. 5);
Boller and Jeon are analogous art because they are in the same field of endeavor: generation and management of events within a client-server paradigm. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Boller with the teachings of Jeon. The motivation/suggestion would be to improve the reliability of the event analysis performed by Boller’s system (see e.g. Jeon, paragraph 3).

With respect to claim 7, Boller as modified teaches: The method according to claim 1, further comprising: 
executing standard data formats enabling the consumer computing device to receive information about the availability and the lifecycle state of the published event (see e.g. Boller, paragraph 54: “create XML-based (or other standard language or protocol) messages for sending among heterogeneous systems”; paragraph 65: “the event can be converted to a consumer-specific format and enriched with other data 424, as is suitable. From the monitoring data store 432, the consumers 444, 448 can read and/or retrieve their data”; paragraph 22: “Once registered, the consumer systems can receive information on which PI components the alert rules affect, so that the consumer systems can listen to or follow the particular PI components for retrieving messages and alerts generated at those particular components”; and Fig. 3: “360”).

With respect to claims 8-12 and 14: Claims 8-12 and 14 are directed to a system comprising a memory and a processor configured to perform active functions corresponding to the method disclosed in claims 1-5 and 7, respectively; please see the rejections directed to claims 1-5 and 7 above which also covers the limitations recited in claims 8-12 and 14. Note that, Boller also discloses a system comprising at least one memory and at least one processor configured to perform active functions (see e.g. Boller, Fig. 1A) corresponding to the method disclosed in claims 1-5 and 7.

With respect to claims 15-18 and 20: Claims 15-18 and 20 are directed to a non-transitory computer readable medium configured to store instructions, when executed, cause a processor to perform active functions corresponding to the method disclosed in claims 1-5 and 7, respectively; please see the rejections directed to claims 1-3, 5, and 7 above which also covers the limitations recited in claims 15-18 and 20. Note that, Boller also discloses a non-transitory computer readable medium storing instructions configured to perform active functions (see e.g. Boller, paragraph 30) corresponding to the method disclosed in claims 1-3, 5, and 7.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194